United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-2531
                     ___________________________

                                Heidi Ann Hill

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

               Commissioner, Social Security Administration

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                          Submitted: May 14, 2018
                           Filed: May 31, 2018
                              [Unpublished]
                              ____________

Before SHEPHERD, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       Heidi Ann Hill appeals the order of the district court1 affirming the
Commissioner’s denial of disability insurance benefits. Based on de novo review of
the record as a whole, this court agrees with the district court that substantial evidence
supports the denial of benefits. See Harvey v. Colvin, 839 F.3d 714, 715 (8th Cir.
2016). To the extent Hill’s pro se brief challenges the ALJ’s credibility
determination, we conclude his finding is entitled to deference, because it was
supported by good reasons and substantial evidence. See Julin v. Colvin, 826 F.3d
1082, 1086 (8th Cir. 2016).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Katherine M. Menendez, United States Magistrate Judge for
the District of Minnesota, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-